Citation Nr: 0103009	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim for service connection for gunshot wound 
(GSW) of the left thigh based on aggravation of a pre-
existing disability.  

2.  Entitlement to a compensable evaluation for postoperative 
fracture of the mandible right ramus and left angle, on 
appeal from the initial grant of service connection.  




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 rating decision of the New Orleans, 
Louisiana, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for 
postoperative fracture of the mandible right ramus and left 
angle, assigning a noncompensable evaluation, effective 
June 1998.  The RO also found that there was no new and 
material evidence to reopen the claim of service connection 
for GSW, left thigh, based on aggravation of a pre-existing 
disability, and service connection for loss of teeth.  By 
rating decision of February 2000, service connection was 
granted for dental trauma to tooth number 17.  In a statement 
from the veteran dated in March 2000, the veteran withdrew 
his claim for service connection for loss of teeth.  
Therefore, that issue is not reflected on the cover page.  


FINDINGS OF FACT

1.  Service connection for a GSW of the left thigh, through 
and through, with sciatic paresis, based on aggravation of a 
preexisting disability was denied by the RO by rating 
decision of October 1970 and a timely appeal was not filed.  

2.  No evidence has been submitted since the October 1970 RO 
decision.  

3.  Since June 26, 1998, the veteran's postoperative fracture 
of the mandible right ramus and left angle has not been 
productive of any displacement, or limitation of motion, and 
it has not impaired masticatory function.


CONCLUSIONS OF LAW

1.  The October 1970 RO decision denying service connection 
for a GSW of the left thigh, based on aggravation of a 
preexisting disability is final.  38 U.S.C.A. § 7105 (West 
1991).  

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
GSW of the left thigh, based on aggravation of a preexisting 
disability.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).  

3.  The criteria for a compensable evaluation for 
postoperative fracture of the mandible right ramus and left 
angle have not been met at any time since June 26, 1998.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.150 Diagnostic Code 9904 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

These claims arise from the veteran's appeal of the whether 
new and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a GSW of the 
left thigh, based on aggravation of a preexisting disability, 
and the initial evaluation for a compensable evaluation for 
postoperative fracture of the mandible right ramus and left 
angle.  There is no issue as to substantial completeness of 
the application.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096 (2000) (to 
be codified as amended at 38 U.S.C. § 5102).

The veteran underwent VA examination for his postoperative 
mandible right ramus and left angle in December 1998.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. § 5103A(b) and (d)).  

There is no indication of additional potentially relevant and 
available treatment records that the RO has not requested, 
and there is sufficient evidence to proceed with appellate 
review.  


New and Material Evidence

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West Supp. 
2000); 38 C.F.R. § 3.303(a) (2000).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 C.F.R. § 3.306(a). (2000). 

Service connection for a GSW of the left thigh, through and 
through, with sciatic paresis, was denied by the RO in 
October 1970, on the basis that there was no medical 
documentation of aggravation of the preexisting GSW.  The 
veteran was notified of the decision by letter dated 
November 2, 1970, and advised of his appeal rights.  He did 
not submit a notice of disagreement within a year of 
notification of the decision.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (2000).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).

The veteran having been advised of the decision and of his 
appeal rights, and no NOD having been filed within a year, 
the October 1970 rating decision is final.

A claim may be reopened and the previous disposition reviewed 
if new and material evidence is presented.  38 U.S.C.A. 
§ 5108 (West 1991).  New and material evidence means evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000).  

The evidence of record considered by the RO at the time of 
the October 1970 decision may be briefly summarized.  Service 
medical records showed that in October 1967, a medical 
statement from the veteran's medical records of Confederate 
Memorial Medical Center was received by the Army and 
associated with his service medical records.  This medical 
statement indicated, in pertinent part, that the veteran was 
seen in September 1966 in the emergency room for a GSW of the 
left thigh.  His brother informed the hospital that this was 
a self-inflicted wound that was accidental.  X-ray report of 
the left thigh revealed the soft tissues and osseous 
structures of the left thigh were not remarkable, 
radiographically.  The wound was cleansed and he was given a 
Tetanus shot.  One week later, the veteran returned to the 
emergency room.  The record showed that the GSW was through 
and through 22 caliber at the posterior M/3 thigh.  He had 
foot drop with the inability to accomplish dorsiflexion or 
plantar flexion.  He was admitted to the hospital and 
discharged three days later with a diagnosis of GSW of the 
left posterior thigh with peripheral nerve deficit.  Nine 
days later, he was seen in the hospital's orthopedic clinic.  
His last clinic visit was in October 1966.  It was noted that 
he was one month post GSW of the left thigh.  There was no 
neurological deficit at the time of the orthopedic visit.  
Only intermittent pain was complained of.  No treatment was 
provided and he was told to return when necessary.  

The veteran's service medical records showed that on entrance 
examination of September 1967, his left leg was described as 
stable with no weakness.  In December 1967, he was seen with 
complaints of increased pain and numbness of the lateral 
aspect of his left foot and toe weakness.  The examination 
showed S2 distributed paresthesia of the left leg.  Motor 
power was described as good.  He was provided a non-infantry 
MOS.  He was also placed on a permanent physical profile for 
partial left sciatic nerve paresis.  

In May 1968, he was seen complaining of pain on the outer 
side of the left foot following prolonged standing or 
walking.  He also complained of cramps in his toes.  The 
examination showed full range of motion of the left foot and 
ankle.  The left toe flexors appeared weak.  Dorsiflexors and 
ankle and toe extensors appeared of decreased strength.  
There was 3/4 inch atrophy of the left calf.  He was able to 
accomplish heel and toe walk.  The impression was residual 
atrophy of the left calf following GSW of the left thigh with 
partial paresis of the sciatic nerve.  The recommendation was 
to add 1/8th lateral heel and wedge sole to his left shoe.  

In August 1968, he was seen in the general dispensary with 
the same complaints made in May 1968.  He was giving a 
prescription for Darvon and instructed that he not engage in 
prolonged standing, marching, etc.

In October 1968, he was seen in the neurology clinic with 
complaints of pain and paresthesia of the left foot.  It was 
noted that he had frequently complained of pain in the 
lateral aspect of his foot and his toes accentuated by 
standing for prolonged periods.  It was noted that his MOS 
was changed to non infantry in December 1967.  He complained 
of weakness of the toes.  His greatest problems was with 
prolonged standing or running.  The examiner indicated that 
there was decreased sensation to touch and pinprick over the 
area by the lateral plantar nerve.  He also had decreased 
muscle power of the flexion of the toes on the left and to a 
lesser degree, the extensors on the left.  He had good 
dorsiflexion of the left foot.  The impression was post 
traumatic neuropathy of the foot, sciatic nerve trauma from 
GSW on the left.  The examiner indicated that the veteran's 
deficit was improving or at best was static.  He did not feel 
any treatment or surgery was indicated.  The examiner stated 
that the veteran's profile should be extended to preclude 
running, jumping, prolonged standing, or marching.  

In February 1969, the veteran was seen in the neurosurgery 
clinic.  It was noted that he had residual paresis left 
sciatic nerve complaints that existed prior to service from a 
GSW of the left leg.  The examiner stated that he had 
recovered some function since induction into service but 
complained of pain in the foot and distal leg, made worse by 
exposure to cold.  The examination confirmed the residual 
incomplete sciatic motor and sensory deficits.  The examiner 
also stated that there was no neurosurgical procedure that 
could likely improve the veteran's pain that could be 
justified.  Any surgery performed would provide only minimal 
symptomatic relief and the possibility of producing 
additional deficits was great.  He recommended that the 
veteran's duty be of such type that prolonged exposure to 
cold weather be avoided.  

In July 1969, he continued to have complaints of pain.  In 
August 1969, the examiner indicated that the veteran's 
posterior tibial nerve injury was resolving.  He also 
indicated that he expected slow but progressive improvement.  

In April 1970, the veteran complained of pain in the left leg 
because of physical exercises.  He related pain and swelling 
with prolonged use.  The examiner recommended that his 
profile be followed.  

At separation examination in June 1970, the veteran indicated 
that he was in good health.  A scar was noted on the left 
leg.  It was also noted that his old GSW of the left leg had 
healed.  He was found qualified for retention.  

In September 1970, special orders from the Army were issued 
indicating that the veteran was relieved from active duty not 
by reason of physical disability and transferred to the Army 
Reserve for an obligation of 6 years.  

After service, service connection was denied for GSW of the 
left thigh by rating decision of October 1970.  The RO noted 
a preexisting GSW of the left thigh with left foot drop.  
They also indicated that the veteran was seen on a periodic 
basis in service for GSW of the thigh with paresis of the 
left sciatic nerve.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The veteran submitted no medical evidence in support of 
reopening his claim for service connection for GSW of the 
left thigh.  In order to warrant a reopening of the claim, 
evidence must be submitted to reopen the claim that bears 
directly and substantially on the matter under consideration.  
That is, the evidence must show that the veteran currently 
has residuals of a GSW of the left thigh and his preexisting 
GSW of the left thigh must have increased in disability in 
service.  In this instance, the veteran has presented no 
medical evidence at all.  He has indicated in statements to 
VA that he has not been provided a VA examination of his left 
thigh since attempting to reopen his claim.  What is 
necessary in this regard, however, is that he present medical 
evidence not previously of record, that shows that his 
preexisting GSW of the left thigh increased in disability in 
service, not its present level of disability.  Since he has 
not presented additional evidence, the veteran's claim may 
not be reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

The benefit sought on this appeal must be denied.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit of the doubt doctrine does not 
need to be applied in this case.  Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).




Postoperative fracture of the mandible right ramus and left 
angle

In service, the veteran was seen in the dental clinic in 
March 1969, after he had been involved in a fight and 
sustained a fractured mandible right ramus and left angle.  
He was admitted to the hospital and the next day, underwent 
open reduction wiring.  His hospital course was uncomplicated 
and he was discharged in April 1969.  

In December 1998, the veteran underwent a VA compensation 
examination.  He related that his jaw was broken in service 
and it was wired shut for three months.  He also stated that 
after this time, he was unable to masticate his food as well 
as prior to his jaw fracture.  He stated that his teeth did 
not line up like they did before.  After service discharge 
over the years, he had all his remaining teeth removed.  
Physical examination revealed there was no loss of motion of 
the jaw.  The examiner indicated that the veteran did have 
loss of masticatory function due to loss of all of his teeth.  
All of the veteran's teeth were missing, but according to the 
examiner, upper and lower dentures would get him his chewing 
surfaces back. Panorex showed edentulous mandible and maxilla 
and showed a repaired fracture site, mainly on the left.  
There was still some wire in place on the left mandible.  The 
diagnoses were veteran was edentulous and did not have 
dentures at the time of the examination.  Dentures could 
restore his masticatory function.  Broken jaw with wires 
still in place.  An addendum to the examination report 
indicated that there was no functional loss due to pain.  The 
functional loss was due to edentia.  

In a rating decision of March 1999, the RO granted service 
connection for postoperative fracture of the mandible right 
ramus and left angle, and assigned a noncompensable 
evaluation effective from June 6, 1998.  The RO has 
considered all of the evidence of record, as required by 
Fenderson v. West, 12 Vet. App. 119 (1999).  

The decision of the United States Court of Appeals for 
Veterans Claims (Court) in Fenderson v. West, 12 Vet. App. 
119 (1999) distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating, separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  The Court also made 
clear that its holding in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), (which indicates that when an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.

The RO has reviewed the claims folder and all the medical 
evidence presented in connection with this claim.  The 
noncompensable evaluation has remained in effect since the 
initial rating decision.  The veteran has disagreed with the 
initial noncompensable evaluation indicating that this 
evaluation for his fractured mandible right ramus and left 
angle does not properly reflect the level of disability 
exhibited by this service-connected disorder.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part  4.  
Separate diagnostic codes identify the various disabilities.  
The provisions of 38 C.F.R. § 4.1 require that each 
disability be reviewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based upon a lack of usefulness in self-support. 
38 C.F.R. § 4.10.  

When an unlisted disease, injury or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system, of the body involved; the 
last two digits will be "99" for all unlisted conditions.  
This procedure will facilitate a close check of new and 
unlisted conditions, rated by analogy.  In the selection of 
code numbers, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  In this way, the exact 
source of each rating can be easily identified.  38 C.F.R. 
§ 4.27.  The veteran's postoperative fracture of the 
mandible, right ramus and left angle is evaluated under the 
provisions of Diagnostic Code 9999-9904 of the VA's Schedule 
for Rating Disabilities.  38 C.F.R. § 4.150.  It is rated by 
analogy to malunion of the mandible.  Slight displacement of 
the mandible warrants a noncompensable evaluation.  In order 
to warrant a 10 percent evaluation, there must be moderate 
displacement of the mandible.  Severe displacement warrants a 
20 percent evaluation.  In this case, the veteran does not 
have even slight displacement of the mandible.  Neither does 
he have limitation of motion, and his masticatory impairment 
is specifically related to his lack of teeth rather than his 
mandible fracture residuals.  Therefore, the preponderance of 
the evidence is against a compensable evaluation for his 
service-connected postoperative fracture of the mandible 
right ramus and left angle.  

Further, when evaluating musculoskeletal disabilities, the VA 
may, in addition to applying schedular criteria, consider 
granting a higher schedular evaluation in cases in which 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-07 (1995).  In this case, a 
higher schedular evaluation is not warranted based on 
functional loss due to pain or weakness.  The examiner 
specifically stated the veteran had no loss of range of 
motion, nor any functional loss due to pain.  He related that 
the functional loss was due to edentia.  Therefore, 
consideration of functional loss due to pain would not lead 
to a compensable evaluation in this case.   

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

No new and material evidence having been submitted, the 
reopening of the claim for service connection for GSW of the 
left thigh based on aggravation of a preexisting disability 
is denied.  

A compensable evaluation for postoperative fracture of the 
mandible right ramus and left angle is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

